Citation Nr: 1450086	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Department of Veterans Affairs (VA) Healthcare System in Ann Arbor, Michigan 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the VA Regional Office in Detroit, Michigan in May 2014.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The non-VA medical treatments the Veteran received from January 2011 to May 2011 at the University of Michigan Medical Center and the Karmanos Cancer Institute were not authorized by VA, there is no indication that they were provided in a medical emergency, and VA facilities were feasibly available to provide the necessary treatments.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized medical treatment the Veteran received from January 2011 to May 2011 at the University of Michigan Medical Center and the Karmanos Cancer Institute are not met.  38 U.S.C.A. §§ 1703, 1728 (West 2002); 38 C.F.R. §§ 17.55, 17.120 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, those duties do not apply to claims, such this one, that fall within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2014); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that the agency of original jurisdiction effectively explained to the Veteran the basis for the denial of payment or reimbursement for the January 2011 to May 2011 private medical expenses.  Moreover, the Veteran was provided the opportunity to submit written statements and related evidence in support of the claim.  Additionally, the Veteran participated in a hearing before the undersigned in May 2014 and a transcript of that hearing has been associated with the record.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist in the development of the claim currently before the Board.  

Legal Criteria

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services, for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2014).



The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).  The Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's treatment from January 2011 to May 2011 was authorized in advance. 

When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish hospital care or medical in certain situations and for particular Veterans.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2014).  However, payment shall be made only for those services authorized by VA. 38 C.F.R. § 17.55(f) (2014).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities when:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2014).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

VA only has the authority to make payments for reimbursements of unauthorized medical treatment when the expense was incurred for an emergency as defined by applicable law.  Fritz v. Nicholson, 20 Vet. App. 507 (2006) (Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725).  Although a claimant may be eligible for VA hospital care under 38 U.S.C.A. § 1710, there are no provisions under that section to allow for reimbursement of medical expenses incurred at a non-VA facility.  Zimick v. West, 11 Vet. App. 45 (1998). 

Payments from the Federal Treasury must be authorized by statute, and government employees may not make obligations beyond the scope authorized by statute.  Smith v. Derwinski, 2 Vet. App. 378 (1992).




Analysis

The Veteran has asserted that VA should pay for medical treatment he received at the University of Michigan Medical Center and the Karmanos Cancer Institute as he was not timely treated at the VA Medical Center and was forced to seek outside treatment.

The Board notes that the facts in this case are not in dispute.  In December 2010, the Veteran was seen at the VA Medical Center emergency department for complaints of cold symptoms for approximately one month, and for general complaints of weakness and lack of energy.  At that time, the Veteran was noted to have a resolving viral infection and blood work was ordered.  The Veteran was told to follow-up with his VA Medical Center primary care physician.  Laboratory tests completed at that time were negative for anemia and showed stable electrolytes, normal renal function, and a thyroid stimulating hormone (TSH) within normal limits.  The Veteran reported that when his symptoms of weakness and lack of energy did not improve, he tried to schedule an appointment with his VA Medical Center primary care physician, as directed, but that his doctor did not have availability until March 2011.  Instead of waiting for a scheduled appointment or returning to the VA Medical Center emergency department, the Veteran sought treatment from his primary care physician at the University of Michigan Medical Center in January 2011.  At that time, the Veteran reported having weight loss, anorexia, and taste perversion and was found to have massive splenomegaly prompting a lymph node biopsy.  The Veteran was diagnosed with lymphoma and then underwent further work-up at Karmanos Cancer Institute in February 2011, including a splenic biopsy and subsequent chemotherapy.  

A review of the VA Medical Center treatment notes of record shows that on January 19, 2011, the Veteran called the VA Medical Center and reported that he was seen by his outside physician and was told that his liver and spleen were enlarged and that a computerized tomography (CT) scan was necessary.  The Veteran was noted to inquire as to whether he could have the ordered CT scan at the VA Medical Center.  The Veteran was told that he could so long as the ordering physician faxed all pertinent documentation, to include clinic notes and test results, to the VA Medical Center.  Two days later, it was noted that the VA Medical Center had subsequently received laboratory test results and chest X-ray results from the Veteran's private treatment providers, but the Veteran was notified that additional documentation as to the necessity for a CT scan was required.  At that time, the Veteran reported that he would prefer to have the CT scan at an outside facility rather than have additional records faxed to the VA Medical Center.  

On January 27, 2011, the Veteran called the VA Medical Center and reported that based on his CT scan, he had been diagnosed with cancer and reported that his private treatment provider requested that a positron emission tomography (PET) scan be completed right away.  He reported that he was told by the private facility that he would be required to pay $5000 for the PET scan and was wondering if he could receive any help from VA.  Upon review of the record, it was determined that the Veteran could have the PET scan at the VA Medical Center, but that it would likely take a few weeks to schedule.  There is no indication from the record that the PET scan was emergent in nature or that waiting the few weeks to have it performed at the VA Medical Center would have been detrimental to his ultimate treatment plan for lymphoma.  The Veteran was referred to billing to make a determination as to where to have his PET scan.  At that time, the Veteran was noted to have decided to have the PET scan completed by his private treatment provider and he was informed at that time that VA would not pay for the procedure.  Following his PET scan, the Veteran underwent chemotherapy treatment for his lymphoma.  There is no indication from the record that the Veteran sought to receive oncology treatment, to include chemotherapy, at the VA Medical Center following his PET scan.  Furthermore, the Veteran did not receive prior authorization from VA for his oncology treatments.    

At his May 2014 Board hearing, the Veteran asserted that the costs of his treatment should be reimbursed by VA because he was not able to get into the VA Medical Center to see his primary care physician in a timely manner and that delay in identifying and ultimately treating his cancer could have resulted in further detriment to his health.  The Board does not find that argument persuasive.  When the Veteran was unable to follow-up with his primary care provider and his symptoms did not abate, the Veteran could have returned to the VA Medical Center emergency department rather than schedule an appointment with a private treatment provider.  Further, treatment that is scheduled in advance is not typically emergent in nature.  Additionally, while the Board does acknowledge that the Veteran had cancer and his private treatment was necessary to save his life, the Veteran could have had the procedures and treatment at his local VA Medical Center and if it was determined that the treatment was emergent in nature and he could not be seen in a timely manner at the VA Medical Center, the VA could have arranged for authorization for outside treatment.  Instead, the Veteran specifically elected on two separate occasions to seek treatment at private facilities after being told he could have the treatment at the VA Medical Center.  

Additionally, at his May 2014 Board hearing, the Veteran asserted that at the time of his decision to seek private medical treatment for his lymphoma, he was very ill and was not able to adequately understand the choices he was making.  The Board does not find that argument persuasive.  As noted above, the Veteran contacted VA on at least two separate occasions to discuss his private medical treatment, the costs of such treatment, and the availability of the various services at the VA Medical Center.  Furthermore, when he notified the VA Medical Center that he would opt to receive his ordered PET scan at the private facility, he was specifically told that VA would not be covering the cost of that procedure.  Therefore, the Board can only conclude that the Veteran did in fact have the ability to understand the decision he was making when he chose to receive private medical care for his lymphoma.  

In sum, the Veteran's medical treatment at the University of Michigan Medical Center and the Karmanos Cancer Institute was not authorized by VA in advance, was not emergent in nature, and VA facilities were readily available to provide the necessary treatment.  Therefore, the Board finds that payment or reimbursement for the cost of medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute is not warranted.  

In reaching this decision, the Board is sympathetic to the Veteran's contentions. Nevertheless, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  Those governing provisions direct that where, as here, the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses, that claim must be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized medical treatment provided from January 2011 to May 2011 by University of Michigan Medical Center and the Karmanos Cancer Institute is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


